Ethridge, J.,
delivered the opinion of the court.
H. J. Herman, the appellee in this case, on the 17th day of January, 1916, bought an auto from the Chinn Auto Company, property involved in this suit, for the sum of six hundred and ninety-eight dollars, of which two hundred and fifty dollars was paid in cash, and certain promissory notes executed by the vendee payable monthly, of fifty each, during the life of the contract. The title to the auto sold was reserved by the vendor until the purchase price was paid. On the same day of the sale this contract was assigned by Chinn Auto Company, by Boy Chinn, manager, to the Demack Motorcar Company, and on the 25th day of January, 1916, the Demack Motorcar Company assigned and transferred the contract to the Guaranty Securities Company, of Toledo, Ohio, and on the 22d *270day of September, 1916, the Guaranty Securities Company assigned the contract to Roy Chinn, of Biloxi, Miss.
The appellee, Herman, testified that he left the ear with the Chinn Auto Company to- go to New Orleans, La., and from there was called to Virginia, and that he owed some little money on the machine at that time, and, in order that they would not be bothered about the amount that he owed upon it, left it with the Chinn Auto Company for sale, at and for the sum of four hundred dollars, claiming that he owed only one hundred and seventeen dollars, balance due and for storage on car; that Chinn afterwards sold the car without his consent for two hundred and fifty-three dollars to the appellant, Watson; that Chinn never notified him of the sale or of the amount thereof; and that when he returned he found Watson in possession of the car, and that he demanded ppssession of the car, when Watson told him that he had bought it for two hundred and fifty-three dollars; and that he offered to pay Watson the said amount if he would turn the car over to him, the appellee, and let him and Chinn fight the matter out, which Watson refused to do.
Mr. Chinn testified for the appellant, and testified that he had authority to sell the car, but was not limited by any price, and claimed that he sold the car for the amount then due upon it. It appears from Mr. Chinn’s testimony that Watson had notice of the fact that he was selling the car for balance due upon it, and that Mr. Chinn guaranteed Watson against any claims. The cause was submitted to a jury, and the jury found for appellee, and assessed the value of the car at four hundred dollars. An alternative judgment for the delivery of the car or in default thereof for four hundred dollars was entered upon the verdict.
*271Chinn made no effort to condemn the car, for the purchase money thereof, or to sell the same hy any proceeding in court, hut sold the car direct to Watson. It is insisted hy the appellant that he was a purchaser for value without notice, and should be protected in his purchase of the car; that Chinn had both the title and possession of the car at the time he bought. He also insists that there is not sufficient evidence that the car was worth four hundred dollars, but that the car was valued by the officer at two hundred and fifty-three dollars and that this valuation is conclusive in this case. It is also insisted that the court erred in refusing the following instruction requested by the appellant, to Avit:
“The court instructs the jury for the defendant that if the jury believe from the evidence that the defendant Watson bought the automobile from Roy Chinn without notice of any equities claimed by the plaintiff the defendant took good title to the said automobile, and the jury will find for defendant.”
We do not think that these contentions are sustainable under the facts of this case. When the car was turned over by Herman to the Chinn Auto Company for sale at and for the sum of four hundred dollars, Chinn became the agent of Herman for the purposes of sale, and could not, without dissolving said agency by notice to Herman, exercise adverse powers to the said agency. He was not in a position to acquire title' to the contract .and- act under such contract contrary to the interests of Herman so long as said relation existed. Watson, having bought the car from Chinn Avith notice that it Avas sold for a balance due upon purchase money, was charged with such notice that reasonable diligence would have brought to him by proper inquiry all the facts Avith reference to the rights of Herman. Under the evidence in the ease Watson was not a purchaser for *272value without notice, and it is unnecessary now to decide whether Watson would be charged with notice of the extent of Chinn’s powers as sales agent of Herman.
The jury resolved all conflicts in the testimony in favor of Herman by its verdict, and there was ample evidence from which the jury could find the value of the car at four hundred dollars. A sheriff’s valuation is prima-facie correct, that is, it prevails in absence of other evidence of value, but there is testimony warranting the jury in believing the car was worth at least four hundred dollars.
The judgment of the court below is accordingly affirmed.

Affirmed.